Per Curiam.

We agree with the board’s findings and recommendation and find that respondent did neglect legal matters entrusted to him and did thereby violate DR 6 — 101(A)(3). However, relator did not prove other allegations against respondent by “clear and convincing evidence.” Former Gov.Bar.R. V(16), now Gov.Bar R. V(6)(J). Accordingly, respondent is hereby suspended from the practice of law in Ohio for one year, but this suspension is stayed and respondent is placed on probation for one year. Costs taxed to respondent.

Judgment accordingly.

A.W. Sweeney, Douglas, Resnick and Pfeifer, JJ., concur.
Moyer, C.J., Wright and F.E. Sweeney, JJ., dissent.
Wright, J., dissenting. I would suspend respondent from the practice of law for six months.
Moyer, C.J., and F.E. Sweeney, J., concur in the foregoing dissenting opinion.